IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20041
                         Conference Calendar
                          __________________


LAWRENCE JAMES BAILEY,

                                        Plaintiff-Appellant,

versus

MERRIAM-WEBSTER INCORPORATED ET AL.,

                                        Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Southern District of Texas
                      USDC No. CA-H-94-3020
                       - - - - - - - - - -
                         (March 23, 1995)

Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The district court did not abuse its discretion by

dismissing Lawrence James Bailey's civil rights suit as frivolous

because he has failed to allege a violation of 42 U.S.C. § 1983.

Resident Council of Allen Parkway Village v. U.S. Dep't of Hous.

& Urban Dev., 980 F.2d 1043, 1050 (5th Cir.), cert. denied, 114
S. Ct. 75 (1993); Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468

(5th Cir. 1992).   Bailey also has failed to demonstrate an abuse

of discretion in the district court's implicit decision to

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                            No. 94-20041
                                 -2-


decline to exercise supplemental jurisdiction over his state-law

slander and libel claims.   Rhyne v. Henderson County, 973 F.2d
386, 395 (5th Cir. 1992).

     AFFIRMED.